DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jeremy Barton on a returned voice mail message 10/13/2021
The application has been amended as follows: 
The withdrawn claims 13-2- are now cancelled.
Claim 1, line 8, “an anchor stent comprising self-expanding wire elements” was replaced by - - a self-expanding anchor stent comprising self-expanding wire elements - - 
Claim 1, line 12, “advancing the anchor stent through” was replaced by - - advancing the self-expanding anchor stent through - - 
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a method for filtering particles in a body lumen of a patient comprising: among other steps of inserting an anchor-filter device in a collapsed state through a first catheter…. 
A self-expanding anchor stent comprising self-expanding wire elements attached to a distal end of a guide member; and a filter layer comprising a porous barrier attached to a distal end of the self-expanding anchor stent opposite the guide member; advancing the self-expanding anchor stent through the distal end of a first catheter to allow the self-expanding wire elements to expand the anchor stent and apply a radial force to an interior wall of the body lumen to anchor the guide member at the target site; inserting a second catheter comprising a second diameter greater than the first diameter into the body lumen; advancing a distal end of the second catheter over 
A self-expanding anchor stent comprising self-expanding wire elements attached to a distal end of a guide member; and a filter layer comprising a porous barrier attached to a distal end of the self-expanding anchor stent opposite the guide member; advancing the self-expanding anchor stent through the distal end of a first catheter to allow the self-expanding wire elements to expand the anchor stent and apply a radial force to an interior wall of the body lumen to anchor the guide member at the target site; inserting a second catheter comprising a second diameter greater than the first diameter into the body lumen; advancing a distal end of the second catheter over the guide member toward the target site; and filtering particles within the body lumen using the anchor-filter device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771